Per Curiam.
The papers submitted on this appeal are insufficient to raise the questions argued. It was not conceded upon the argument of this appeal, although it is stated such a concession was made upon the argument before the Special Term, that the plaintiff is a foreign stock corporation doing business within the State of New York and has failed to secure the necessary certificate permitting it to do such business. It was not conceded, as asserted, that the contract was made within the State of New York.
In the absence of facts showing that the plaintiff is a foreign stock corporation doing business within the State of New York *528and that the contract was made within the State of New York, or a concession to that effect, we are not in a position to pass upon the question submitted.
The judgment and order should, therefore, be reversed, with costs, and the motion to dismiss the complaint denied, with ten dollars costs, with leave to the defendant, respondent, to answer within twenty days from service of the order to be entered hereon with notice of entry thereof, upon payment of said costs.
Present — Dowling, P. J., Merrell, Martin, O’Malley and Proskauer, JJ.
Judgment and order reversed, with costs, and the motion denied, with ten dollars costs, with leave to the defendant, respondent, to answer within twenty days from service of order upon payment of said costs.